United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                      January 18, 2011

                                           Before

                            JOEL M. FLAUM, Circuit Judge

                            KENNETH F. RIPPLE, Circuit Judge

                            TERENCE T. EVANS, Circuit Judge



ANDREW SUH,                                         Appeal from the United States District
    Petitioner-Appellant,                           Court for the Northern District of Illinois,
                                                    Eastern Division.
No. 09-3946                 v.
                                                    No. 1:03-cv-07014
GUY PIERCE, Warden,
     Respondent-Appellee.                           Rebecca R. Pallmeyer, Judge.



                                         ORDER

       The slip opinion issued in the above-entitled cause on January 18, 2011, is amended as
follows:

              On page 1, the caption should reflect the proper party
              designation for Guy Pierce as Respondent-Appellee.